DETAILED ACTION
Response to Arguments
In response to applicant’s first argument that that Lin teaches that only the adsorption surface 1D must be kept clean, the examiner does not find it persuasive.  It is not clear where in the disclosure of Lin this limitation appears.  Lin broadly discloses that the nozzle must be kept clean (see, e.g., p. 7 which states “particles remain on the surface of the nozzle”) which includes the adsorption surface 1D, the adsorption hole 1E and any other surfaces of the nozzle.
In response to applicant’s argument that Humphrey is directed to a device and method which is very different from the Lin device, the examiner respectfully disagrees.  Both Humphrey and Lin are directed to nozzles and a person of ordinary skill in the art would have understood that the mechanics and operation of nozzles are similar even if the nozzles are directed to different applications.
In response to applicant’s argument that nothing in the prior art would motivate a person of ordinary skill in the art to seek a cleaning material which would clean the inside of Lin’s nozzle, the examiner respectfully disagrees.  As stated above, Lin broadly teaches that the surface of the nozzle is contaminated with dust and Humphrey teaches a method of cleaning both the outer and inner surfaces of a nozzle.  The test for obviousness is what the combined teachings would have suggested to a person having ordinary skill in the art.  See, e.g., MPEP § 2145(III).  In this case, Lin teaches that all surfaces of the nozzle are dust and need cleaning and Humphrey teaches a suitable tape for cleaning the surfaces of the nozzle.  Thus, a person of ordinary skill would have been motivated to utilize the tape of Humphrey to clean the nozzle of Lin with the predictable expectation of success.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE BLAN/Primary Examiner, Art Unit 1759